UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q (Mark One) ýQUARTERLY REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 OR oTRANSITION REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-17739 RAMTRON INTERNATIONAL CORPORATION (Exact name of registrant as specified in its charter) Delaware 84-0962308 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1850 Ramtron Drive, Colorado Springs, CO (Address of principal executive offices) (Zip Code) (Registrant's telephone number, including area code: (719) 481-7000 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes ýNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definition of "large accelerated filer," "accelerated filer," and "smaller reporting company" in Rule 12b2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company)Smaller reporting company ý Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo ý Indicate the number of shares of the issuer's outstanding common stock, as of the latest practicable date: 27,381,958 shares As of August 4, 2010 Common Stock, $0.01 par value 1 Table of Contents TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Item 1 - Financial Statements: Page Consolidated Balance Sheets as of June 30, 2010 and December 31, 2009 3 Consolidated Statements of Operations and Comprehensive Income (Loss) for the Three and Six Months ended June 30, 2010 and 2009 4 Consolidated Statement of Stockholders' Equity for the Six Months ended June 30, 2010 5 Consolidated Statements of Cash Flows for the Six Months ended June 30, 2010 and 2009 6 Notes to Financial Statements 7 Item 2 - Management's Discussion and Analysis of Financial Condition and Results of Operations 16 Item 4 - Controls and Procedures 26 PART II - OTHER INFORMATION Item 1- Legal Proceedings 26 Item 1A - Risk Factors 26 Item 6 - Exhibits 35 2 Table of Contents PART I - FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS RAMTRON INTERNATIONAL CORPORATION CONSOLIDATED BALANCE SHEETS AS OF JUNE 30, 2, 2009 (Amounts in thousands, except par value and share amounts) June 30, 2010 December 31, 2009 (unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, less allowances of $723 and $811, respectively Inventories Deferred income taxes, net Other current assets Total current assets Property, plant and equipment, net Intangible assets, net Long-term deferred income taxes, net Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued liabilities Deferred revenue Current portion of long-term debt Total current liabilities Deferred revenue Long-term debt, less current portion Total liabilities Contingencies (Note 7) Stockholders' equity: Preferred stock, $.01 par value, 10,000,000 shares authorized: 0 shares issued and outstanding Common stock, $.01 par value, 50,000,000 shares authorized: 27,357,084 and 27,190,152 shares issued, respectively and 27,357,084 and 27,169,587 shares outstanding, respectively Additional paid-in capital Accumulated other comprehensive loss ) ) Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying notes to consolidated financial statements. 3 Table of Contents RAMTRON INTERNATIONAL CORPORATION CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (LOSS) FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2 (Unaudited) (Amounts in thousands, except per share amounts) Three Months Ended June 30, 2010 Three Months Ended June 30, 2009 Six Months Ended June 30, 2010 Six Months Ended June 30, 2009 Revenue: Product sales $ $ $ License and development fees Royalties 20 43 Customer-sponsored research and development 50 50 Costs and expenses: Cost of product sales Research and development Customer-sponsored research and development 60 60 General and administrative Sales and marketing Restructuring expense Impairment charge Operating income (loss) ) ) Interest expense ) Other income (expense), net 45 ) Income before income tax (provision) benefit ) ) Income tax (provision) benefit ) ) Net income (loss) $ $ ) $ $ ) Other comprehensive (loss), net of tax: Foreign currency translation adjustments ) Comprehensive income (loss) $ ) $ ) Net income (loss) per share: Basic and diluted $ $ ) $ $ ) Weighted average shares outstanding: Basic Diluted See accompanying notes to consolidated financial statements. 4 Table of Contents RAMTRON INTERNATIONAL CORPORATION CONSOLIDATED STATEMENTS OF STOCKHOLDERS' EQUITY FOR THE SIX MONTHS ENDED JUNE 30, 2010 (in thousands, except par value amounts) (Unaudited) Common Stock ($.01 Par Value) Shares Amount Additional Paid-in Capital Accumulated Other Comprehensive (Loss) Accumulated Deficit Stockholders' Equity Balances, December 31, 2009 $ $ $ ) $ ) $ Exercise of options 88 1 Stock-based compensation expense Issuance of restricted stock 99 Foreign currency translation adjustments ) ) Net income Balances, June 30, 2010 $ $ $ ) $ ) $ See accompanying notes to consolidated financial statements. 5 Table of Contents RAMTRON INTERNATIONAL CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE SIX MONTHS ENDED JUNE 30, 2 (Unaudited) (Amounts in thousands) June 30, June 30, Cash flows from operating activities: Net income (loss) $ $ ) Adjustments used to reconcile net income to net cash used in operating activities: Depreciation Amortization Bad debt (recovery)/expense ) 1 Gain from asset disposition ) Stock-based compensation Deferred income taxes ) Impairment charge Imputed interest on note payable 24 29 Inventory write-off and scrap Changes in assets and liabilities: Accounts receivable ) Inventories ) Accounts payable and accrued liabilities ) Deferred revenue ) ) Other ) ) Net cash provided by operating activities Cash flows from investing activities: Purchase of property, plant and equipment ) ) Proceeds from insurance and sale of assets 87 Purchase of intellectual property ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from line of credit Payments on line of credit ) Proceeds from term loan Principal payments on debt ) ) Issuance of common stock Net cash provided by (used in) financing activities ) Effect of foreign currency ) ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental disclosure of cash flow information: Cash paid for interest $ $ Cash paid for income taxes $
